DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a method for making an encapsulated stent-graft, the method comprising: providing an expandable stent having a first flared end and a second flared end, the expandable stent defining a lumen therethrough and having a first surface and a second surface opposite the first surface; providing a graft tube having a length over twice the expandable stent’s length; engaging a first portion of the graft tube with the first surface of the expandable stent; curving a second portion of the graft tube around the first or second flared end of the expandable stent; and engaging the second portion of the graft tube with the second surface of the expandable stent for encapsulation to make the encapsulated stent-graft as claimed in claim 1.
The closest prior art of the record (BEBB et al.; US 2009/0030499 A1; as cited in IDS) disclose a stent device comprises a first graft member 20, a second graft member and a stent frame 12 defining a central axis (abstract); wherein the stent device 10 initially provides loading a first tubular graft member 21 about a mandrel and securing the member at both ends.  The flared stent frame 30 is then elongated over the inner or first tubular graft member 21.  And then an outer or second tubular graft member is disposed over the elongated stent and secured at both ends thereby forming a graft-stent-graft assembly (p.6, paragraph 0049; figure 5A, 6, and 7).
However, it fails to disclose the method providing a graft tube having a length over twice the expandable stent’s length; engaging a first portion of the graft tube with the first surface of the expandable stent; curving a second portion of the graft tube around the first or second flared end of the expandable stent; and engaging the second portion of the graft tube with the second surface of the expandable stent for encapsulation to make the encapsulated stent-graft as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
7/7/2022